                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI

TERRY NIXON,                                        )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      Case No.:
                                                    )
KINGDOM CARGO, LLC and                              )
JUAN MANUEAL DIAZ,                                  )
                                                    )
       Defendants.                                  )      JURY TRIAL DEMANDED

                                   NOTICE OF REMOVAL

       COMES NOW Defendant, Kingdom Cargo, LLC, by and through its attorneys, Roberts

Perryman, P.C., and hereby files its Notice of Removal stating the following:

                                      INTRODUCTION

       1.      A civil action has been commenced and is now pending the Circuit Court of

Newton County, State of Missouri, Case No. 19NW-CV00032, wherein Terry Nixon is the

Plaintiff and Kingdom Cargo, LLC and Juan Manuel Diaz are the Defendants.

       2.      This action is a civil action wherein Plaintiff has made claim for damages as a

result of Defendants’ alleged negligence in connection with a motor vehicle accident that

occurred on January 18, 2018.

       3.      Defendant Juan Manuel Diaz has been served but has consented to this removal.

                             DIVERSITY OF CITIZENSHIP EXISTS

       4.      This action is a civil action, of which the United States District Courts have

original jurisdiction pursuant to 28 U.S.C. § 1332, and is one which may be removed to this

Court by Defendant pursuant to 28 U.S.C. § 1441, and this is a civil action proceeding involving

diversity of citizenship.




            Case 3:19-cv-05013-BCW Document 1 Filed 03/01/19 Page 1 of 3
       5.      Upon information and belief, Plaintiff Terry Nixon is a citizen of Wisconsin.

       6.      Defendant Juan Manuel Diaz is a citizen of Texas.

       7.      Defendant Kingdom Cargo, LLC is a Texas limited liability corporation with its

principal place of business in the State of Texas. Defendant states that no member of the LLC is

a citizen of Missouri. See Corporate Interest Disclosure Statement.

               THE AMOUNT IN CONTROVERSY HAS BEEN SATISFIED

       8.      The amount in controversy exceeds $75,000.00 exclusive of interest and costs.

Because this is a personal injury action where Plaintiff claims damages for multiple bodily

injuries including injuries to his brain, head, including closed orbital fracture, lacerations and

face injuries, future medical, as well as property damage to Plaintiff’s trailer, Defendant believes

the amount in controversy shall exceed the minimum jurisdictional amount, whereas the amount

in controversy requirement is satisfied. Further, Plaintiff will not agree to sign a stipulation that

the damages will not exceed $75,000.00.

                             NOTICE OF REMOVAL IS TIMELY

       9.      Less than thirty (30) days have elapsed since receipt of said initial pleadings by

Defendant, Kingdom Cargo, LLC.

       10.     Defendant files herewith a copy of all process, pleadings, and order served upon it

in this action. See Exhibit A.

       WHEREFORE, Defendant, Kingdom Cargo, LLC prays the Court to accept its Notice for

Removal, and make and enter such orders as may be necessary to effect the complete removal of

this action from the Circuit Court of Newton County, State of Missouri, to the United States

District Court for the Western District of Missouri, and that further proceedings be discontinued




                                                 2

            Case 3:19-cv-05013-BCW Document 1 Filed 03/01/19 Page 2 of 3
in the State Court and all future proceedings be held in this Court, as the laws in such case

provide.

                                   Respectfully submitted,

                                   ROBERTS PERRYMAN, P.C.


                                   /s/ Ted L. Perryman _______________________________
                                   Ted L. Perryman, #28410MO
                                   Korissa M. Zickrick, #56069MO
                                   1034 S. Brentwood Blvd, Suite 2100
                                   St. Louis, MO 63117
                                   Phone: (314) 421-1850
                                   Fax: (314) 421-4346
                                   tperryman@robertsperryman.com
                                   kzicrick@robertsperryman.com
                                   Attorneys for Defendant Kingdom Cargo, LLC

                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing has been filed upon the Court’s
electronic filing system this 1st day of March, 2019 to:

Brian Johnston
Johnson, Vorhees & Martucci
811 N. Booneville Ave.
Springfield, Missouri 65803
(417) 720-1366 Telephone
(417) 720-4745 Fax
brian@4stateslaw.com
Attorneys for Plaintiff

                                                         /s/ Ted L. Perryman




                                             3

           Case 3:19-cv-05013-BCW Document 1 Filed 03/01/19 Page 3 of 3
